Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 9/7/2021 has been entered. Claims 1-20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 9/7/2021, with respect to claims 1-13 have been fully considered and are persuasive. The rejection of claims 1-13 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “the first digitizer configured to operate as a low-pass analog-to-digital converter (ADC) … the second digitizer configured to operate as a band-pass ADC … a controller to dynamically control a center frequency for the second digitizer to perform frequency hopping for a plurality of channels of interest”.

Regarding claim 10, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “configure, via the controller, a second ADC of the receiver to operate at a plurality of center frequencies to capture a plurality of channels of interest … in the second ADC, digitize the plurality of channels of interest into a plurality of digitized signals and provide the plurality of digitized signals to the at least one digital processor”.

Regarding claim 14, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “the first ADC configured to operate at a low-pass … the second ADC configured to operate at a controllable band-pass to perform frequency hopping for a plurality of channels of interest …”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN

Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631